          Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 1 of 8




Tracy L. Wright, ISB No. 8060
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208-954-5208
Email: twright@hawleytroxell.com

Scott J. Strohm (pro hac vice pending)
EVANS & DIXON, LLC
Corporate Woods | Building 82
10851 Mastin Boulevard, Suite 900
Overland Park, KS 66210
Telephone: 913.701.6810
Facsimile: 913.341.2293
Email: kccivillit@evans-dixon.com

Attorneys for Plaintiff


                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


JOSEPH R. TOMELLERI,
                                                             2:19-cv-477
                                                   Case No. _________________
               Plaintiff,
                                                   COMPLAINT AND DEMAND FOR
vs.                                                JURY TRIAL

ROW INC. d/b/a ROW FISHING
ADVENTURES,

               Defendant.


       COMES NOW Plaintiff Joseph R. Tomelleri (“Plaintiff” or “Tomelleri”) and, for his

Complaint against ROW Inc. d/b/a ROW Fishing Adventures (“Defendant” or “ROW”) alleges

and states as follows:




COMPLAINT AND DEMAND FOR JURY TRIAL - 1
                                                                           55555.0605.12445624.1
             Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 2 of 8




                                   JURISDICTION AND VENUE

        1.      This claim is brought pursuant to 17 U.S.C. § 101, et seq., for copyright

infringement.

        2.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338 (a)

and (b) because this case arises under the copyright laws of the United States. (17 U.S.C. § 101

et seq.).

        3.      This Court also has original jurisdiction of pursuant to 28 U.S.C. 1332 (a) (1)

because there is diversity of citizenship, and the matter exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

        4.      This Court has personal jurisdiction over Defendant because Defendant is

incorporated in the State of Idaho and has its principle place of business in the state.

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant resides in this judicial district.

                                             PARTIES

        6.      Plaintiff is an adult individual and a resident of the State of Kansas.

        7.      Defendant is a corporation incorporated in the State of Idaho.

        8.      Defendant’s principal office is located at PO Box 579, Coeur D Alene, ID

83816-0579.

        9.      Defendant ROW may be served through its registered agent, PETER H. GRUBB,

at 418 E COEUR D ALENE AVE, COEUR D'ALENE, ID 83814.




COMPLAINT AND DEMAND FOR JURY TRIAL - 2
                                                                                   55555.0605.12445624.1
          Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 3 of 8




                        PLAINTIFF’S BACKGROUND AND WORKS

       10.     Plaintiff is a trained biologist and artist, who has spent most of his working life

collecting, studying and illustrating fish species within North America.

       11.     Plaintiff’s original illustrations have been published in several scientific studies,

journals, books, magazines, and fish identification guides.

       12.     Plaintiff is the owner of the website, www.americanfishes.com, where his

illustrations are available for purchase. Plaintiff has illustrated over one thousand (1,000) fish in

his career from specimens caught in the wild.

       13.     Plaintiff’s website displays the following copyright management information at

the bottom of every page: “©2016 Joseph R. Tomelleri.”

       14.     As can be seen on Plaintiff’s website, Plaintiff’s original illustrations typically

display copyright management information prominently in at least two locations: to the bottom

right corner of the illustration the phrase “©2016 Joseph R. Tomelleri” is displayed, and directly

below the illustration the title of the work and Mr. Tomelleri’s name is displayed. In some

instances, the indication that Mr. Tomelleri is the illustrator is present elsewhere near the image.

       15.     Plaintiff’s copyright management information is written in clear, bold, large font

which is easily seen by anyone viewing Plaintiff’s work. Such copyright management

information immediately indicated the title of the work, that Mr. Tomelleri is the author of the

work, and that My. Tomelleri claims an exclusive copyright in the work.

       16.     Plaintiff’s illustrations are registered under Title 17 of the United States Code

(Copyright Act of 1976) and all other United States laws governing copyrights, under the

following copyright registration numbers: TX0005813942; TX0005639631; TX0005639632;




COMPLAINT AND DEMAND FOR JURY TRIAL - 3
                                                                                   55555.0605.12445624.1
           Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 4 of 8




VA0000998415; VA0001151489; TX0005597332; VA0001229832; VA0001291994;

VA0001339459; VA0001392179; VA0001645962; VA0001741737; VA0001743819;

VA0001786445; VA0001799888; VA0001800740; VA001799485; VA0001779644;

VA0001787183; TX0007020033; TX0006998390; VA0001783041; VA0001787182;

VA0001827025; VA0001787184; VA0001779955; VA0001814563; VA0001779953;

VAU001089450; VAU001066848; VAU000265291; TX0005998741; TX0007384205;

TX0003082428; TX0003082429; TX0007431958; TX0004478574; VA0001673790;

VA0001799775; VA0001784738; AND VA0001163619.

        17.     Plaintiff is the sole owner and proprietor of all right, title, and interest in, and to,

the copyrights for his illustrations, including all of those identified in the preceding paragraphs

and all of those at issue in this action.

                                    DEFENDANT’S CONDUCT

        18.     Defendant is one of Idaho’s leaders in guided fishing and fly-fishing trips.

        19.     Defendant owns and operates the website with the URL address

www.rowfishing.com (the “Website”).

        20.     Upon information and belief, the Website is distributed nationwide and viewable

by any individual with internet access.

        21.     The Website is used by Defendant for commercial purposes, chiefly advertising

and promoting its business to the public.

        22.     The Website allows Defendant’s customers to view its guided trip options,

packages, and locations; sign up for VIP offers; and contact Defendant to book guided trips.




COMPLAINT AND DEMAND FOR JURY TRIAL - 4
                                                                                      55555.0605.12445624.1
           Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 5 of 8




        23.     On or about December 7, 2016, Plaintiff discovered that Defendant, without

authorization, had reproduced and displayed twenty-six (26) of his illustrations on the Website;

specifically, “Rainbow trout” (VA1 163 619), “Bonneville whitefish (as mountain)” (VA1 163

619), “Lake whitefish” (VA1 163 619), “Steelhead” (VA 998415), “Lahontan cutthroat” (VA

998415), “Chinook salmon” (VA 998415), “Yellowstone cutthroat” (VA 998415), “Westslope

cutthroat” (VA1 163 619), “Snake River cutthroat” (VA1 163 619), “Sockeye (shown as

kokanee)” (VA1 163 619), “Coho salmon” (VA1 163 619), “Brown trout” (VA1 163 619), “Bull

trout” (VA 998415), “Lake trout” (VA1 163 619), “Brook trout male” (VA 998445), “Yellow

perch” (VA 1 799485), “Brown bullhead” (VA 1 799485), “Brook trout female” (VA1 163 619),

“Flathead catfish” (TX 3 082429), “Channel catfish” (TX 3 082429), “Smallmouth bass” (VA 1

799485), “Largemouth bass” (VA 1 799485), “Bluegill” (VA 1 779644), “Black crappie” (VA 1

799485), “Northern pike” (TX 3 082429), “White sturgeon” (VA 1 799775) (collectively, the

“Illustrations”).

        24.     Upon information and belief, Defendant modified the Illustrations, creating

derivative works of the Illustrations.

        25.     Upon information and belief, the Illustrations on the Website were viewed by

individuals all over the country.

        26.     Upon information and belief, the Illustrations were used by Defendant to advertise

and promote its business, including its fishing tours.

        27.     Upon information and belief, Defendant derived revenue as a result of its

infringing use of the Illustrations.




COMPLAINT AND DEMAND FOR JURY TRIAL - 5
                                                                                55555.0605.12445624.1
             Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 6 of 8




        28.      Defendant provided Plaintiff’s name in connection with each of the reproduced

and displayed Illustrations and derivatives.

        29.      Therefore, Defendant knew each of the Illustrations belonged to Plaintiff.

        30.      Upon information and belief, Defendants infringement is willful because

Defendant knew each of the Illustrations belonged to Plaintiff and Defendant knew it did not

have permission to use Plaintiff’s Illustrations.

                          COUNT I - COPYRIGHT INFRINGEMENT
                                     (17 U.S.C. § 501)

        31.      Plaintiff restates the allegations contained in the preceding paragraphs as if fully

set forth herein.

        32.      Plaintiff has valid copyrights and copyright registrations for each of the

Illustrations.

        33.      Defendant has infringed Plaintiff’s copyrights in his Illustrations by preparing

derivative works based upon the Illustrations and by reproducing and publically displaying

unauthorized copies of the Illustrations within the United States of America in violation of 17

U.S.C. § 101, et seq. Such infringement was either non-willful, or alternatively, was committed

willfully.

        34.      To the extent that Defendant does not acknowledge copying the Illustrations,

Defendant had access to the Illustrations and the images used by Defendant are substantially

similar to the Illustrations.

        35.      As a result of Defendant’s above-described acts of copyright infringement,

Plaintiff has sustained damages including lost licensing revenue in an amount not yet

ascertained, and profits that should be disgorged to Plaintiff.


COMPLAINT AND DEMAND FOR JURY TRIAL - 6
                                                                                    55555.0605.12445624.1
            Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 7 of 8




                                     PRAYER FOR RELIEF

       WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against

Defendant as follows:

       a.       Under 17 U.S.C. § 502, grant temporary and final injunctions on such terms as it

deems reasonable to prevent or restrain infringement of Plaintiff’s copyright.

       b.       Under 17 U.S.C. § 503, order the impounding and ultimately destruction, on such

terms as it may deem reasonable, of any records or material involved in Defendant’s copyright

infringement.

       c.       Under 17 U.S.C. § 504, award Plaintiff’s actual damages and any additional

profits of Defendant, or, if Plaintiff so elects before judgment is entered, award statutory

damages up to $150,000 per work infringed.

       d.       Under 17 U.S.C. § 505, award costs to Plaintiff;

       e.       Under 17 U.S.C. § 505, award Plaintiff’s reasonable attorneys’ fees to Plaintiff.

       f.       Awarding Plaintiff all available pre-judgment and post-judgment interest on all

amounts of any judgment; and

       g.       Grant to Plaintiff such further relief as may be equitable and proper.




COMPLAINT AND DEMAND FOR JURY TRIAL - 7
                                                                                  55555.0605.12445624.1
       Case 2:19-cv-00477-BLW Document 1 Filed 12/05/19 Page 8 of 8




                                  JURY TRIAL DEMAND

     Plaintiff demands a trial by jury on all issues so triable.

     DATED THIS 5th day of December, 2019.

                                             HAWLEY TROXELL ENNIS & HAWLEY LLP




                                             By /s/ Tracy L. Wright
                                                Tracy L. Wright, ISB No. 8060
                                                Attorneys for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL - 8
                                                                            55555.0605.12445624.1
